i          i        i                                                                   i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00370-CV

                                 IN THE INTEREST OF B.J.B., et al.

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-00780
                             Honorable Richard Garcia, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Alma L. López, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 19, 2008

AFFIRMED

           This is an appeal from the trial court’s termination of appellants’ parental rights. See TEX .

FAM . CODE ANN . § 161.001 (Vernon Supp. 2008). Appellants’ court-appointed attorneys filed briefs

containing a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. Each counsel concluded their client’s appeal was without merit. The briefs

meet the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No.

04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.)

(applying Anders procedure in appeal from termination of parental rights). Counsel provided

appellants with a copy of their brief. Appellants were informed of their right to review the record

and advised of their right to file a pro se brief. Neither appellant filed a brief.
                                                                                    04-08-00370-CV




       After reviewing the record, we agree that the appeals are frivolous and without merit. The

judgment of the trial court is affirmed. We GRANT counsels’ motions to withdraw. Nichols v.

State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,

177 n.1 (Tex. App.—San Antonio 1996, no pet.).

                                                     Sandee Bryan Marion, Justice




                                               -2-